COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER OF ABATEMENT

Appellate case name:        Earl Dietrich, Ian Knight, J.J. Leal, Shannon McLeod, and
                            Frontier MWD Systems, LLC v. Weatherford International,
                            LLC and Weatherford, U.S., L.P.

Appellate case number:      01-19-00556-CV

Trial court case number:    2019-25169

Trial court:                61st District Court of Harris County

      Appellants, Earl Dietrich, Ian Knight, J.J. Leal, Shannon McLeod, and Frontier
MWD Systems, LLC, have file an unopposed motion to abate this appeal until February
17, 2020, to facilitate settlement. The Court had previously abated this appeal until
February 3, 2020, at which time the appeal was reinstated. The Court grants the unopposed
motion. See TEX. R. APP. P. 10.3(a)(2).
        This appeal is abated, treated as a closed case, and removed form this Court’s active
docket. The appeal will be reinstated on this Court’s active docket on February 17, 2020.
The Court will consider an appropriate motion to extend the abatement period. The Court
will also consider an appropriate motion to reinstate the appeal filed by either party or on
its own motion.
       It is so ORDERED.

Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually         Acting for the Court


Date: February 11, 2020